DETAILED ACTION
This Office Action is responsive to the communication filed 10/15/2020.
Status of the claims:
Claims 1-31 are previously presented and rejected.
Claims 1-31 are currently pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 

Response to claims rejection under the 35 U.S.C. § 103
Applicant’s Arguments/Remarks filed October 15, 2020, with respect to the pending claims rejections under 35 U.S.C. 103 as being unpatentable over Dykema (US5661804) in view of  Chutorash (US2010/0210220),  and Skekloff (US2005/0046545)  have been fully considered and persuasive. In addition, the Applicant has authorized for an examiner's amendment to further amend independent claims 1, 13, and 26, as set forth below. In view of the Examiner’s amendments and full consideration of the Applicants Arguments/Remarks, the claims rejection under 35 U.S.C. § 103 made in Final Office Action dated 03/18/2020 has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by phone with Terry S. Callaghan (Reg. No. 34559) on Dec 28, 2020. Claims 1, 13, and 26 are amended as follows. The claims as listed below show added text with underlining, and deleted text with strikethrough and/or double brackets [[ ]]. 

Claim 1.	
(Currently Amended) A trainable transceiver for transmitting signals to a remote device, the trainable transceiver comprising:
an RF transceiver configured to receive an RF signal during a training mode in order to learn characteristics of the received RF signal, and to transmit an RF signal to the remote device in an operating mode where the transmitted RF signal includes the learned characteristics of the received RF signal;
a local memory device for storing channel data representing the learned characteristics of the received RF signal;
an interface configured to communicate with an Internet-connected device; and
a controller coupled to the local memory device and the interface, the controller configured to retrieve the channel data from the local memory device and to transfer the channel data for remote storage in a memory device remotely located from the trainable transceiver using the interface and the Internet-connected device, 
wherein the channel data is in a form that may be downloaded though the Internet to another trainable transceiver that can then replicate the received RF signal without having to receive the RF signal and learn the characteristics of the RF signal, 
wherein the channel data includes a rolling counter of a garage door opener that responds to rolling codes.

Claim 13.	
(Currently Amended) A trainable transceiver for transmitting signals to a remote device, the trainable transceiver comprising:
a local memory device;
	an interface configured to communicate with an Internet-connected device capable of storing channel data in a remote memory device that is remote from the trainable transceiver, the channel data representing characteristics of an RF signal;

an RF transceiver configured to transmit the RF signal to the remote device in an operating mode where the transmitted RF signal includes the characteristics stored as channel data in the local memory device and where the RF transceiver transmits the RF signal without having to first receive the RF signal and learn the characteristics of the RF signal, 
wherein the channel data includes a rolling counter of a garage door opener that responds to rolling codes.

Claim 26.
(Currently Amended) A method of transferring channel data from a first vehicle to a second vehicle, 
where the channel data represents characteristics of an RF signal used to control a remote device, the method comprising:
			providing a first trainable transceiver in the first vehicle and a second trainable transceiver in the second vehicle, each of the first and second trainable transceivers transmit RF signals to a remote device, and each trainable transceiver comprises:
a local memory device,
	a controller coupled to the local memory device, the controller configured to store channel data in the local memory device, and 
an RF transceiver configured to transmit the RF signal to the remote device in an operating mode where the transmitted RF signal includes the characteristics stored as channel data in the local memory device; 

			storing the channel data that is read from the local memory device of the first trainable transceiver in the local memory device of the second transceiver such that the second trainable transceiver may replicate the RF signal without having to receive the RF signal and learn characteristics of the RF signal, 
wherein the channel data includes a rolling counter of a garage door opener that responds to rolling codes.
.


Allowable Subject Matter
Pending claims 1-31 are determined to contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the claims amendments, as set forth above, and full consideration of the Applicants Arguments/Remarks of October 15, 2020 , the claimed subject matter in pending claims 1-31 is patentably distinguishable from the prior art; therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the underlined portion, as recited in independent claims 1, 13, and 26.  

Regarding claim 1.	
(Currently Amended) A trainable transceiver for transmitting signals to a remote device, the trainable transceiver comprising:
an RF transceiver configured to receive an RF signal during a training mode in order to learn characteristics of the received RF signal, and to transmit an RF signal to the remote device in an operating mode where the transmitted RF signal includes the learned characteristics of the received RF signal;

an interface configured to communicate with an Internet-connected device; and
a controller coupled to the local memory device and the interface, the controller configured to retrieve the channel data from the local memory device and to transfer the channel data for remote storage in a memory device remotely located from the trainable transceiver using the interface and the Internet-connected device, 
wherein the channel data is in a form that may be downloaded though the Internet to another trainable transceiver that can then replicate the received RF signal without having to receive the RF signal and learn the characteristics of the RF signal, 
wherein the channel data includes a rolling counter of a garage door opener that responds to rolling codes.

Regarding claim 13.	
(Currently Amended) A trainable transceiver for transmitting signals to a remote device, the trainable transceiver comprising:
a local memory device;
	an interface configured to communicate with an Internet-connected device capable of storing channel data in a remote memory device that is remote from the trainable transceiver, the channel data representing characteristics of an RF signal;
	a controller coupled to the local memory device and the interface, the controller configured to receive channel data from the remote memory device through the Internet using the interface and the Internet-connected device and to store the received channel data in the local memory device; and 
an RF transceiver configured to transmit the RF signal to the remote device in an operating mode where the transmitted RF signal includes the characteristics stored as channel data in the local memory device and where the RF transceiver transmits the RF signal without having to first receive the RF signal and learn the characteristics of the RF signal, 
wherein the channel data includes a rolling counter of a garage door opener that responds to rolling codes.

Regarding claim 26
(Currently Amended) A method of transferring channel data from a first vehicle to a second vehicle, 
where the channel data represents characteristics of an RF signal used to control a remote device, the method comprising:
			providing a first trainable transceiver in the first vehicle and a second trainable transceiver in the second vehicle, each of the first and second trainable transceivers transmit RF signals to a remote device, and each trainable transceiver comprises:
a local memory device,
	a controller coupled to the local memory device, the controller configured to store channel data in the local memory device, and 
an RF transceiver configured to transmit the RF signal to the remote device in an operating mode where the transmitted RF signal includes the characteristics stored as channel data in the local memory device; 
			reading channel data from the local memory device of the first trainable transceiver; and
			storing the channel data that is read from the local memory device of the first trainable transceiver in the local memory device of the second transceiver such that the second trainable transceiver may replicate the RF signal without having to receive the RF signal and learn characteristics of the RF signal, 
wherein the channel data includes a rolling counter of a garage door opener that responds to rolling codes.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/BERHANU TADESE/PRIMARY EXAMINER, ART UNIT 2632                                                                                                                                                                                                        1/4/2021